Title: To James Madison from John Norvell, 13 August 1814 (letter not found)
From: Norvell, John
To: Madison, James


        ¶ From John Norvell. Letter not found. 13 August 1814. Acknowledged in JM to Norvell, 15 Aug. 1814. Probably asked JM’s opinion on Norvell’s proposal “to establish at the seat of government a Weekly Political Recorder, in octavo form, to comprise within its plan the publication of important state and fiscal papers, a weekly summary of passing events, and political essays on interesting national topics, avoiding as much as possible the local and personal altercations of the day” (Norvell to George W. Campbell, 13 Aug. 1814, DLC; docketed by JM).
      